           Case 1:21-cv-00473-LLS Document 5 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MALCOLM MADISON,

                                 Plaintiff,

                     -against-                                   1:21-CV-0473 (LLS)

 LINCOLN HOSPITAL EMERGENCY UNIT                                 CIVIL JUDGMENT
 ON 149 ST IN THE BRONX NEW YORK,

                                 Defendant.

       Pursuant to the order issued March 5, 2021, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims under federal law for failure to state a claim on which relief may be

granted. 28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to consider, under its supplemental

jurisdiction, Plaintiff’s claims under state law. 28 U.S.C. § 1367(c)(3).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 5, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
